Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This notice of allowance is responsive to the amendment dated 12/03/2020. Claims 1 and 3-19 are allowed. Claim 2 is cancelled by applicant. The Examiner acknowledges the amendments of claims 1, 5, 13, and 14. The “Abstract” of the specification dated 12/03/2020 has been received and accepted. The previous 112, 102, and 103 rejections have been withdrawn due to applicant’s amendments.

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 09/09/2020 and 01/07/2021 have been received and considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
"an optical-path selecting mechanism" in claim 1, line 14 and corresponding to the structural element 70 which is configured to optically couple either the light-receiving fiber 50 or the internal optical fiber 72 to the spectrometer 26 through the connecting optical fiber 74 as disclosed in page 8, paragraph 003 ll. 1-3 and an example of an optical-path selecting mechanism include an optical switch as disclosed in page 8, paragraph 004 ll. 1-5
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "The polishing apparatus according to claim 2" in line 1. The limitations of claim 3 is depended on a cancelled claim 2, rendering the claim indefinite.
Any claim not specifically rejected above is rejected due to its dependency on a claim rejected above.

Allowable Subject Matter
Claims 3-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 1 and 6-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art David discloses a polishing apparatus (Figure 1 element 100) comprising: a polishing table (element 120) for supporting a polishing pad (element 110, see also col. 4, ll. 6-7); “optical switch”). However, the above reference apparatus does not have its internal optical fiber (element 170) having one end coupled to the light source and having an other end coupled to the optical-path selecting mechanism and its processor storing in advance a correction formula for correcting the intensity of the reflected light, the correction formula being a function which includes, as variables, at least the intensity of the reflected light and an intensity of light transmitted to the spectrometer through the internal optical fiber.
The prior art Kobata discloses a polishing apparatus Figure 6) comprising: a polishing table (element 20) for supporting a polishing pad (element 22); a polishing head (element 24) configured to press a wafer (element W), a light source (element 16a/b) configured to emit light (see paragraph 0052, ll. 3-4), an illuminating fiber (element 11a/b), a spectrometer (elements 14a/b) configured to decompose reflected light from the wafer in accordance with wavelength and measure an intensity of the reflected light at each of wavelengths (see paragraph 0062, ll. 12-15), a light-receiving fiber (elements 12a/b), a processor (element 15), and an optical-path selecting mechanism (see figure 15 element 40a/b also paragraph 0090, ll. 16-17 where the prior art states “the first optical switch 40A and the second optical switch 40B”). However, the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
It is noted that several call attempts were made to propose “Examiner Amendments” to overcome the 112 rejection as stated above.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610.  The examiner can normally be reached on Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        1/11/21

/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723